

EXECUTION
 
AMENDMENT NO. 1
to
CREDIT AGREEMENT
This Amendment No. 1 to Credit Agreement, dated as of November 13, 2019 (this
"Amendment"), is entered into by and among Urban One, Inc. (f/k/a Radio One,
Inc.), a Delaware corporation (the "Borrower"), Wells Fargo Bank, National
Association, as administrative agent (in such capacity, "Agent") for the Lenders
(as defined in the Credit Agreement referred to below), and the Lenders.
RECITALS
WHEREAS, the Borrower, Agent and Lenders are parties to that certain Credit
Agreement, dated as of April 21, 2016, including all exhibits and schedules
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement");
WHEREAS, the Borrower has requested that Agent and Lenders make certain
accommodations and amend the Credit Agreement, in each case, as and to the
extent set forth in this Amendment, and Agent and Lenders are willing to agree
to the foregoing as and to the extent, and solely as and to the extent, and
subject to the terms and conditions set forth in this Amendment; and
WHEREAS, this document shall constitute a Loan Document and these Recitals shall
be construed as part of this Amendment.
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and of the Loans and other extensions of credit
heretofore, now or hereafter made to, or for the benefit of, the Borrower by
Lenders, the Borrower, Agent and Lenders hereby agree as follows:
1. Definitions.  Capitalized terms used in this Amendment shall have the same
meanings ascribed to them in the Credit Agreement.
2. Amendments to Credit Agreement and the other Loan Documents.  The Credit
Agreement and the Loan Documents shall be amended as follows:
2.1. Applicable Margin. The definition of "Applicable Margin" in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
""Applicable Margin" shall mean, as of any date of determination and with
respect to Base Rate Loans or LIBOR Loans, as applicable, the applicable margin
set forth in the following table that corresponds to the Average Availability of
the Borrower for the most recently completed Fiscal Quarter; provided, that any
time an Event of Default has occurred and is continuing, the Applicable Margin
shall be set at the margin in the row styled "Level III":
 
Level
 
 
Average Availability
 
Applicable Margin Relative to Base Rate Loans
   
Applicable Margin Relative to LIBOR Loans
    I 
 
Greater than two thirds of the Revolving Loan Limit
   
0.50
%
   
1.75
%
II
 
Greater than one third of the Revolving Loan Limit but less than or equal to two
thirds of the Revolving Loan Limit
   
0.75
%
   
2.00
%
III
 
Less than or equal to one third of the Revolving Loan Limit
   
1.00
%
   
2.25
%

Except as expressly provided above, the Applicable Margin shall be re-determined
as of the first day of each Fiscal Quarter of the Borrower."
2.2. Financial Covenant Triggering Event.  The definition of "Financial Covenant
Triggering Event" in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
""Financial Covenant Triggering Event" shall mean the failure of the Borrower to
maintain Availability equal to or greater than $7,500,000 at any time.  For
purposes hereof, the occurrence of a Financial Covenant Triggering Event shall
be deemed continuing until Availability has equaled or exceeded $7,500,000 for
sixty (60) consecutive days, in which case, a Financial Covenant Triggering
Event shall no longer be deemed to be continuing for purposes of this
Agreement."
2.3. Maturity Date.  The definition of "Maturity Date" in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
""Maturity Date" shall mean the earlier to occur of (a) April 21, 2021 and (b)
the date that is thirty (30) days prior to the earlier to occur of (i) the Term
Loan Maturity Date (as defined in the Term Loan Credit Agreement as in effect on
the Effective Date or as the same may be extended in accordance with the terms
of the Term Loan Credit Agreement), and (ii) the Stated Maturity (as defined in
the Senior Secured Notes Indenture (as defined in the Term Loan Credit
Agreement)) of the Notes (as defined in the Senior Secured Notes Indenture as in
effect on the Effective Date or as the same may be extended in accordance with
the terms of the Senior Secured Notes Indenture)."
2.4. Revolving Loan Limit.  The definition of "Revolving Loan Limit" in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:
""Revolving Loan Limit" shall mean $37,500,000, as such amount may be decreased
by the amount of reductions in the Revolving Loan Commitment Amount made in
accordance with Section 2.01(d) of this Agreement."
2.5. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order:
"First Amendment" means that certain Amendment No. 1 to Credit Agreement, dated
as of November 13, 2019, among the Borrower, Agent and Lenders.
"First Amendment Effective Date" means November 13, 2019.
2.6. Letters of Credit.  Section 2.04(a)(ii) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
"(ii) the Letter of Credit Usage would exceed $7,500,000, or"
2.7. Schedule 1.01A of the Credit Agreement is hereby amended and restated in
its entirety to read as set forth on Exhibit 1 attached hereto.
3. Conditions Precedent to Effectiveness.  The effectiveness of this Amendment
is expressly conditioned upon the satisfaction of the following conditions
precedent:
3.1. Amendment.  Agent's receipt of counterparts of this Amendment, duly
executed by the Borrower, the Agent and the Required Lenders.
3.2. Minimum Availability.  Both before and immediately after giving effect to
this Amendment and the payment of all fees and expenses required to be paid by
the Borrower on the First Amendment Effective Date under this Amendment, the
Borrower shall have Availability of not less than $20,000,000.
3.3. Amendment Fee; Expenses  Agent's receipt of (i) the amendment fee as set
forth in Section 4 of this Amendment and (ii) costs and expenses as set forth in
Section 8 of this Amendment.
3.4. No Defaults.  Both before and after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.
 

--------------------------------------------------------------------------------

 
4. Amendment Fee.  In addition to any other fees payable under the Credit
Agreement, in consideration of the agreements as provided for hereunder, the
Borrower shall pay to Agent, for the benefit of Lenders, an amendment fee in the
amount of $31,250.  The amendment fee shall be fully earned and payable as of
the date hereof and may be charged to the Borrower's account maintained with
Agent on the First Amendment Effective Date.
5. Representations and Warranties.  The Borrower hereby represents and warrants
to Agent and Lenders that:
5.1. The execution, delivery and performance by the Borrower of this Amendment
has been duly authorized by all necessary corporate action, and this Amendment
constitutes the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except to the extent the
enforcement hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors' rights generally
or to general principles of equity (regardless of whether enforcement is sought
in equity or at law).
5.2. The Borrower hereby represents, warrants and reaffirms that the Credit
Agreement and each of the other Loan Documents remain in full force and effect.
6. Reference to and Effect Upon the Credit Agreement and the Other Loan
Documents.
6.1. Full Force and Effect.  Except as specifically provided herein, the Credit
Agreement and each other Loan Document shall remain in full force and effect and
each is hereby ratified and confirmed by the Borrower.
6.2. No Waiver.  The execution, delivery and effect of this Amendment shall be
limited precisely as written and shall not be deemed to (i) be a consent to any
waiver of any term or condition, or to any waiver or modification of any term or
condition (except as specifically provided in this Amendment) of the Credit
Agreement or any other Loan Document or (ii) prejudice any right, power or
remedy which the Agent or any Lender now has or may have in the future under or
in connection with the Credit Agreement or any other Loan Document.
6.3. Certain Terms.  Each reference in the Credit Agreement to "this Agreement",
"hereunder", "hereof", "herein" or any other word or words of similar import
shall mean and be a reference to the Credit Agreement as modified by this
Amendment.  Each reference in any other Loan Document to the Credit Agreement or
any word or words of similar import shall be and mean a reference to the Credit
Agreement as modified by this Amendment.
7. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
"pdf" shall be as effective as delivery of a manually executed counterpart
signature page to this Amendment.
8. Costs and Expenses.  As provided in the Credit Agreement, the Borrower shall
pay the fees and documented out-of-pocket costs and expenses incurred by Agent
in connection with the preparation, execution and delivery of this Amendment
(including, without limitation, reasonable attorneys' fees).
9. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES.
10. Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWER:
URBAN ONE, INC.
By: 
Name: 
Title: 
 
 



--------------------------------------------------------------------------------

 
[Signatures Continued from Previous Page]


AGENT AND LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION
By: 
Name: 
Title:   Duly Authorized Signatory
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 1
to
Amendment No. 1 to Credit Agreement




Schedule 1.01A


Revolving Loan Commitment
Lender
Revolving Loan Commitment
Percentage
Wells Fargo Bank, National Association
$37,500,000
100%
TOTAL:
$37,500,000
100%